        Case
         Case1:21-cv-01088-ELH  Document910Filed
              1:21-cv-01088-ELH Document      Filed 07/12/21
                                                 07/12/21     Page
                                                           Page      1 of 1
                                                                1 of 3



                          IN THE UNITED STATES DISTRICT COURT


                                                           c:;;;;~J.'2-!: _ o~~-'1~lo/
                             FOR THE DISTRICT OF MARYLAND
                                   NORTHERN DIVISION
                                                                                  --~_,1_cJ.
MARYLAND OFFICE OF THE PUBLIC
                                                             siliiC               U.S.DJ.
DEFENDER, et al.

                   PLAINTIFFS,

V.
                                                     Civil Action No.: No. 1:21-cv-01088-ELH
TALBOT COUNTY, MARYLAND,                             Judge Ellen L. Hollander

                   DEFENDANT.


              PLAINTIFFS' MOTION TO EXTEND TIME TO RESPOND TO
                           THE MOTION TO DISMISS

        MARYLAND OFFICE OF THE PUBLIC DEFENDER, ET AL., Plaintiffs, by their

attorneys, and pursuant to Fed. R. Civ. P. 6(b), respectfully move this Honorable Court for a 30-

day extension to respond to the Defendant's Motion to Dismiss, until August 13, 2021. As good

cause for the requested relief, states as follows:

        1.         The subject matter of the Motion to Dismiss raises complex issues of significant

public interest.

        2.         In the interest of providing an appropriately thorough response on behalf of

Plaintiffs, undersigned counsel contacted Defendant's counsel to request consent to an extension

of time to respond and Defendant's counsel has graciously consented to a thirty (30) day

extension.

        3.         The request for an extension of time is not posed for vexatious or contumacious

purposes.

        4.         No party will be unduly prejudiced should the requested relief be granted.
